DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 6/30/22 has been entered and fully considered.
Claims 1-23 remain pending. 
The previous 35 USC 112 rejection has been withdrawn due to the current amendment. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “fluid transfer part” in claim 1, 8; “device carrier member” in claims 12-13, 19; “needle holding member” in claims 12, 14, 19; “control unit in claim 12, 15; “cell detection unit” in claim 12, 15; “anti-vibration means” in claim 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Amended claim 1 recites: “A cell-trapping device for high-throughput microinjection of an injectant from a single injection needle into cells, the injection needle comprising a tip arranged to be stuck into a cell, said cell-trapping device comprising”. However, as the amended limitations appear before the transitional phrase, they are considered part of the preamble. The body of the claim is a self-contained description directed toward a cell-trapping device and the injection needle is not recited as part of the device. Therefore, it is unclear if the injection needle comprising a tip is a structural part of the claimed invention or an apparatus intended for use with the claimed invention. For the sake of examination, the injection needle will be treated as an apparatus intended for use with the claimed invention due to the placement of the limitation in the preamble. Claims 2-23 depend from claim 1 and therefore contain the same deficiency. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11, 17, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over BALLAS (Us 2015/0299729) in view of HANDIQUE (US 2013/0190212). 
With respect to claim 1, BALLAS discloses an ultrahigh throughput microinjection device for microinjection (0048) comprising a capture array (microchannel portion) on a substrate with a plurality of depressions or wells, each of which is adapted and configured to hold a biological cell (cell trapping area with plurality of cell trapping microchannels configured to trap one cell) (Figure 2, 0052). BALLAS discloses penetrators (fluid transfer parts) have diameters and depths that are smaller than the cell and the capture sites (0067) and that the device is formed of a  two substrates layered (first and second layer), in which one layer (second layer) has underlying fluid circuits (fluid transfer part for directing a fluid flow through the device formed by recess in second layer) and the other layer providing the capture sites (cell trapping area of microchannel portion being formed by a first layer) (0078, 0129-131, Figure 5.2, 5.3) BALLAS discloses the cells are presented in a reservoir or flow channel to the wells, such as a through thickness inlet (inlet area with an inlet) and at the bottom of the depressions (outlet area) there are aspiration vias (outlet microchannels) adapted to receive a negative fluid flow (negative pressure) such that a current flow is generated creating a hydrodynamic drag on the cells and the substrate of capture areas (cell trapping area) is between the inlet and outlets (0055-58, 0061-62, Figure 5a, 6); and wherein the cells trapped in the microchannel can be stuck by an injection needle movable relative to the microchannel as depicted in Fig 1, in which the capture array is capable of use with a single injection needle as claimed. BALLAS does not explicitly disclose the cell trapping microchannels proceed parallel to the horizontal dimensions of at least one layer, the microchannels proceed into the outlet microchannels forming a branching structure, the inlet area has a plurality of inlets, or a fluid transfer part directing a fluid flow through the cell trapping microchannels. However, HANDIQUE discloses a cell capture system comprising an array  (microchannel portion) having a plurality of pores (cell trapping microchannels) each including a chamber (cell trapping area) that capture and hold cells, preferably single cells at known locations (configured to trap one cell per cell trapping microchannel) with each pore (cell trapping microchannel) having a pore channel (fluid transfer part) directing sample flow from the chambers through the pore channel (directing fluid flow through the cell trapping microchannels) in which the width of the pore channel is such that it prevents the cell from passing through such that it is smaller diameter than the cell of interest (width of recesses being smaller than or equal to the average diameter of the cell to be trapped) (0028, 0030-32, 0035, Figure 1, 2), an inlet has a plurality of inlets (0039, 0043, Fig 6, 9) and outlet as claimed (Figure 2, 6), with the system being defined on a substrate such that the array is defined by a recesses formed by walls built on top of the substrate (recesses in the second layer, first layer arranged on a second layer forming microchannel portion), and the pores (cell trapping microchannels) proceed parallel to a horizontal dimensions of the array (Figure 2, 6, 7, 9) and the pores proceed into the outlet manifold channel in a branching structure (Fig 6, 7, 0051). It would have been obvious to one of ordinary skill in the art to modify the device of BALLAS to include the inlet area has a plurality of inlets, the cell trapping microchannels proceeding parallel to the horizontal dimensions of at least one layer and the pore channels (fluid transfer part) directing a fluid flow through the cell trapping microchannels into outlet channels forming a branched structure as taught by HANDIQUE because it allows for a system that captures single cells in defined locations to allow reactions to be performed in each of the single cells, while also allowing optical interrogation and detection, as well as the benefits of real time cell tracking, viable cell retrieval and selective downstream molecular testing (0029). It is noted the recitation “for high-throughput microinjection of an injectant into the cells” has not been given patentable weight because the recitation occurs in the preamble.  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). Both BALLAS and HANDIQUE are capable of being used to supply an injectant into cells as recited by the preamble since the claim does not positively recite any structures used for the high throughput microinjection. Regarding the limitations relating to the flow velocity, and movable injection needle, moving the cell-trapping device are considered intended use limitations. It is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim. Said limitations do not differentiate apparatus claims from prior art. See MPEP § 2114 and 2115.
With respect to claim 2, BALLAS discloses that large numbers of cells can be captured in a single cycle, e.g. 10^4 cells (0051), such that the array can have 100 x 100 capture sites (0056) (trapping area comprises more than 200 cell trapping microchannels) and HANDIQUE discloses the array can include 100-1,000,000 pores (cell trapping microchannels) (0036). 
With respect to claim 3, BALLAS discloses the depressions or wells (cell trapping microchannels) are arranged substantially in parallel at regular intervals in a row along a linear axis through the device (Figure 1, 2) as does HANDIQUE (Figures 2, 4- 7). 
With respect to claim 4, BALLAS discloses the cells are presented in a reservoir or flow channel to the wells, such as a through thickness inlet (inlet area with an inlet) and at the bottom of the depressions (outlet area) there are aspiration vias (outlet microchannels) for directing the fluid and smaller cells for release, (0055-58, 0061-62, Figure 5a, 6). HANDIQUE additionally discloses an inlet and outlet with fluid flow as claimed (Figure 2, 6). 
With respect to claim 5, BALLAS discloses the aspiration vias (outlet microchannels) are at the bottom of the depressions (cell trapping microchannels proceed into outlet microchannels) (0055-58, 0061-62, Figure 5a, 6) and that the device is formed of a device layer and a buried layer (first and second layer) and the chip layer being 20 um thick (height of about 20 um) and buried layer being 2um (height up to about 5um) (0069-70, Figure 7), The device layer having PDMS films layered on (0117). 
With respect to claim 6, BALLAS discloses the substrate with a plurality of depressions or wells, each of which is adapted and configured to hold a biological cell and at the bottom of the depressions (cell trapping microchannels) there are aspiration vias (outlet microchannels) (microchannels are formed by recesses in the first or second layer) (0055-58, 0061-62, Figure 2, 7) which are formed perpendicular to the horizontal dimensions an proceed parallel to the horizontal dimensions (Figure 2, 7) as does HANDIQUE (Figure 2, 6). 
With respect to claim 7-8, BALLAS discloses a transparent cover plate made of glass and a manifold block (cover portion and base portion respectively)(0064-66) and that the capture site dimensions and their spacing are related to the size of cells to be manipulated, in which one example has cell capture sites (cell trapping microchannels) with a width of 1 x average cell diameter, and discloses the aspiration vias (outlet microchannels) and penetrators (fluid transfer parts) have diameters and depths that are smaller than the cell and the capture sites (0067) but does not explicitly disclose the dimensions as claimed in claims 7-8 or that the block is made of glass. However, it would have been an obvious matter of design choice to use dimensions such as those claimed, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). Additionally, it would have been obvious to one having ordinary skill in the art to use glass for the base block, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
With respect to claim 9, BALLAS discloses the cover is transparent (0064) and that large numbers of cells can be captured in a single cycle, e.g. 10^4 cells (0051), such that the array can have 100 x 100 capture sites (0056) (at least 356 cell trapping microchannels), but does not explicitly disclose the device block is transparent. However, HANDIQUE discloses the substrate of the device is preferably optically transparent (0058). it would have been obvious to one having ordinary skill in the art to make the device chip of BALLAS transparent, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
With respect to claim 10, BALLAS discloses the device of claim 1, and projections that are part of an injector array (injection needle) with a tip arranged to be stuck into cells trapped in the device (0054-55, Figure 2). 
With respect to claim 11, BALLAS discloses the device is capable of throughputs of greater than or equal to 10^4 cells/min (0051) (throughput of at least 30-100cells/min), the cells having a 10-um average diameter (cells with an average diameter of at most 25 um) for microinjection (0048) and discusses use on ex vivo THP-1 or K562 cells for RNA studies (examples of cells and injectants) (0047, 0054, 0067). 
With respect to claim 17, BALLAS discloses the apparatus of claim 10 and further discloses cells are presented to the wells (introducing plurality of cells); capturing the cells in the depressions (microchannels) such that one cells fills each; and inserting the injectors (needle) into the depression (cell trapping area) and injecting the injectant into the cells (0055-58, 0062-63, Figure 2-3). 
With respect to claim 21, HANDIQUE discloses the substrate (layer) has a branching structure of a binary tree-like symmetrical structure (Figure 6). 

Claims 12-16, is/are rejected under 35 U.S.C. 103 as being unpatentable over BALLAS (US 2015/0299729) in view of HANDIQUE (US 2013/0190212) as applied to claims 1-11, 17, 21 and further in view of HUANG (US 2005/0266478) and YOUOKU (US 20060183215). 
With respect to claim 12, the specification states “for reducing vibration referenced herein as "anti-vibration means", in particular an anti-vibration member such as a table or plate onto which the device carrier member with the surface opposite to the device carrying surface and/or the needle supporting member can be placed.” therefore the “anti-vibration means” claimed is being interpreted to cover this feature. BALLAS discloses the apparatus further comprises a manifold block (Figure 6, 0064) for carrying the device chip; an injector array (needle holding member) (Figure 1); pressure based micro injectors (0054-55); but does not explicitly disclose an anti-vibration means. However, HUANG discloses biochips which an array of holes (microchannels) through which negative pressure is applied through the holes to position with a whole cell (0050-52, 0060) in which the chips with or without ancillary structures can be provided in an anti-vibration chamber or structure, such as heavy air tables or chamber (table or plate onto which the device can be placed) (0374). It would have been obvious to one of ordinary skill in the art to modify the device array of BALLAS to include placing the device on an anti-vibration table as disclosed by HUANG because it can desirable to minimized shaking of a particle-aperture seal which motion could lead to decreased strength of the seal and increased noise in an assay (0374). BALLAS also discloses that sensing modalities can be used on the capture sites to increase functionality (0080), but does not explicitly disclose a control unit for guiding the injection needle or a cell detection unit. However, YOUOKU discloses a substance injection apparatus comprising a trapping chip with microscopic pores (cell trapping microchannels) to which the cell is mounted when negative pressure is applied (0024, 0036) a needle that injects the cell while trapped (0025); a needle control unit (control unit for guiding needle), optical system for observing the chip with cells (cell detection unit) (0032, 0035, Figure 1). It would have been obvious to one of ordinary skill in the art to modify the device of BALLAS to include the control unit and cell detection unit as taught by YOUOKU because it facilitates observations of cells and needles while preventing interference between the needle and observation lens, increasing a success rate in inserting the needle into the cell (0012) and overcoming the conventional techniques problem of cell movement when the needle is injected (0008). 
With respect to claim 13, BALLAS discloses the block (device carrier member) has a carrying surface facing the device chip (trapping device) which is in a horizontal position parallel to an X-Y plane and being arranged so that it is possible to move the device chip in the X and Y directions (Figure 6). 
With respect to claim 14, BALLAS discloses the projections on the injector array (needle and needle holding member) are arranged substantially perpendicular to an X-Y plane (Figure 1, 2) as does YOUOKU (Figure 4). 
With respect to claim 15, the specification states “microscopic means is preferably a microscope”, therefore the examiner is interpreting “microscopic means” under 35 USC 112f to be a microscope.  YOUOKU discloses the control unit comprises a personal computer (Figure 2, 0035) and a needle control unit that controls the position of the needle (0041) in a Z direction perpendicular to the X-Y plane (Figure 4); the optical system (cell detection) comprising a CCD camera (vision detector), an objective lens (a microscope) and an illumination light source above the chip (0035, Figure 2), but does not explicitly disclose the entire cell detection unit is arranged on top of the chip facing the surface that is opposite the surface facing the carrier. However, it would have been obvious to one having ordinary skill in the art to locate the entire cell detection unit above the chip, since it has been held that rearranging parts of an invention involved only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950).
With respect to claim 16, BALLAS discloses using both a positive and negative pressure in the device (0063) and YOUOKU discloses there is pressure (microinjector) applied to the discharging unit to positively express the substance injected at a controlled feed rate and a suction for locating the cells in the trapping chip (0041, 0036). 

Claims 18-20, 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over BALLAS (US 2015/0299729) in view of HANDIQUE (US 2013/0190212) 1-11, 17, 21 and further in view of YOUOKU (US 20060183215). 
With respect to claim 18, BALLAS discloses the cells are presented in a reservoir or flow channel to the wells (applying the cells to the inlet), such as a through thickness inlet (inlet area with an inlet) and at the bottom of the depressions (outlet area) there are aspiration vias (outlet microchannels) for directing the fluid and smaller cells for release, with the substrate of capture areas (cell trapping area) is between the inlet and outlets (0055-58, 0061-62, Figure 5a, 6); and that large numbers of cells can be captured in a single cycle, e.g. 10^4 cells (0051), such that the array can have 100 x 100 capture sites (0056) (trapping area comprises more than 200 cell trapping microchannels); and applying aspiration (negative pressure) to the vias (outlet) and inserting the injection needles (0055-58, 0062-63, Figure 2-3) with pressures about 45-13.7kPa (0119) but does not explicitly disclose 124.6-400 Pa at the outlet. However, it would have been obvious to one having ordinary skill in the art to choose the claimed pressures, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. BALLAS does not explicitly disclose bending the injection needle while inserting at a tilt of more than 70 degrees. However, YOUOKU discloses inserting the needle the needles should be bent at an angle of 60-120 degrees (more than 70 degrees) because it allows for inserting the needle into the cell more reliably (0029).  
With respect to claim 19-20, BALLAS discloses the apparatus further comprises a manifold block (Figure 6, 0064) for carrying the device chip; an injector array (needle holding member) (Figure 1); and injecting the injectant into the cells (0055-58, 0062-63, Figure 2-3) but does not explicitly disclose moving the cells and needles respectively to inject subsequent cells or searching for the cell before injection. However, YOUOKU discloses the needle is used to inject a substance in the cell while observing the cell (0060) as controlled by the analysis of the cell image by the computer (0043). It would have been obvious to one of ordinary skill in the art to modify the device of BALLAS to include the control unit and cell detection unit as taught by YOUOKU because it facilitates observations of cells and needles while preventing interference between the needle and observation lens, increasing a success rate in inserting the needle into the cell (0012) and overcoming the conventional techniques problem of cell movement when the needle is injected (0008). 
With respect to claims 22-23, BALLAS does not explicitly disclose bending the injection needle while inserting at a tilt of more than 70 degrees. However, YOUOKU discloses inserting the needle the needles should be bent at an angle of 60-120 degrees (more than 70 degrees) because it allows for inserting the needle into the cell more reliably (0029).  

Response to Arguments
Applicant's arguments filed 6/30/22 have been fully considered but they are not persuasive. 
Applicant’s arguments rely on language solely recited in preamble recitations in claim(s) 1-23. When reading the preamble in the context of the entire claim, the recitation “from a single injection needle… the injection needle comprising a tip arranged…” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02. Contrary to applicant’s argument, page 8, while the injection needle is recited in the preamble, this does not constitute being positively recited as part of the claimed cell-trapping device. 
In response to applicant’s argument, page 8, that in BALLAS trapping and injection are not separated, the examiner respectfully disagrees. Figure 1 of BALLAS depicts a known embodiment in which the cell trapping and injection are two separate devices/process steps. It is noted disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or non-preferred embodiments. M.P.E.P. § 2123. See, also, M.P.E.P. § 2131.05.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. GARMAN (US 6846668) Fig. 3-4, 7, and MILES (US 20060134772) Fig. 9, are cited as they disclose cell trapping devices for microinjection from a single injection needle. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE B HENKEL whose telephone number is (571)270-5505. The examiner can normally be reached M-Th 11-7 EST, Alt. Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIELLE B HENKEL/Examiner, Art Unit 1799                                                                                                                                                                                                        
/William H. Beisner/Primary Examiner, Art Unit 1799